DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition section that acquires”, “a first specification section that specifies”, “an adjustment section that adjusts”, “a second specification section that specifies”, “an operation section that operates”, “an output section that outputs” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balassanian (US Pub No. 2015/0088542 A1).
As per claim 1, Balassanian discloses a stress state evaluation apparatus comprising:
an acquisition section that acquires living body data from each individual (paragraph [0042], lines 5-10: weight, body fat percentage) included in a group (paragraph [0010]);
a first specification section that specifies a non-stress state of each individual based on the living body data acquired from the acquisition section (paragraph [0032], lines 5-8: baseline emotional/mental state; paragraph [0043]; paragraph [0049], lines 1 & 11-12: correlating emotional/mental state based on quantitative/influential data, i.e. sensed user weight and body fat percentage);
an adjustment section that adjusts a determination reference of a stress state of each individual based on the non-stress state of each individual specified in the first specification section (paragraph [0032], lines 3-8: dynamically determine a user’s emotional/metal state based on a comparison to the user’s baseline emotional/mental state);
a second specification section that specifies the stress state of each individual using the determination reference adjusted by the adjustment section based on the living body data acquired from the acquisition section (paragraph [0109]); and
an operation section that operates a stress state of the group based on the stress state, which is specified by the second specification section, of each individual (paragraph [0010], lines 1-5: a group; paragraph [0099], lines 9-11).
As per claim 2, Balassanian discloses the stress state evaluation apparatus according to claim 1,
wherein the first specification section specifies the non-stress state based on a result acquired by performing a stress state investigation (paragraph [0032], lines 5-6).
As per claim 3, Balassanian discloses the stress state evaluation apparatus according to claim 2,
wherein the first specification section specifies the non-stress state based on the result acquired by performing the stress state investigation for each predetermined period (paragraph [0073], lines 9-11).
As per claim 4, Balassanian discloses the stress state evaluation apparatus according to claim 2,
wherein the first specification section specifies the non-stress state based on the result acquired by performing the stress state investigation in a case where the living body data acquired by the acquisition section changes (paragraph [0109]: user’s weight fluctuation between 150-160lbs or 160-170lbs).
As per claim 5, Balassanian discloses the stress state evaluation apparatus according to claim 2,
wherein the first specification section specifies the non-stress state by learning the result acquired by performing the stress state investigation (paragraph [0032], lines 5-6: establishing a baseline).
As per claim 6, Balassanian discloses the stress state evaluation apparatus according to claim 3,
wherein the first specification section specifies the result acquired by performing the stress state investigation and specifies the non-stress state (paragraph [0032], lines 5-8).
As per claim 7, Balassanian discloses the stress state evaluation apparatus according to claim 4,
wherein the first specification section specifies the result acquired by performing the stress state investigation and specifies the non-stress state (paragraph [0032], lines 5-8: establishing baseline metal/emotional state).
As per claim 9, Balassanian discloses the stress state evaluation apparatus according to claim 1, further comprising:
an output section that outputs an operation result acquired through an operation performed by the operation section (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 10, Balassanian discloses the stress state evaluation apparatus according to claim 2, further comprising:
an output section that outputs an operation result acquired through an operation performed by the operation section (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 11, Balassanian discloses the stress state evaluation apparatus according to claim 3, further comprising:
an output section that outputs an operation result acquired through an operation performed by the operation section (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 12, Balassanian discloses the stress state evaluation apparatus according to claim 4, further comprising:
an output section that outputs an operation result acquired through an operation performed by the operation section (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 13, Balassanian discloses the stress state evaluation apparatus according to claim 5, further comprising:
an output section that outputs an operation result acquired through an operation performed by the operation section (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 14, Balassanian discloses the stress state evaluation apparatus according to claim 6, further comprising:
an output section that outputs an operation result acquired through an operation performed by the operation section (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 15, Balassanian discloses the stress state evaluation apparatus according to claim 9,
wherein the output section performs output to display the operation result (paragraph [0060]; paragraph [0099], lines 9-11).
As per claim 18, Balassanian discloses the stress state evaluation apparatus according to claim 15,
wherein the output section performs output to display a time-series graph (paragraph [0093]: report output as a graph; paragraph [0094]).
As per claim 20, (see rejection of claim 1 above) a non-transitory computer readable medium storing a program causing a computer to perform a process comprising:
acquiring living body data from each individual included in a group;
specifying a non-stress state of each individual based on the acquired living body data;
adjusting a determination reference of a stress state of each individual based on the non-stress state of each specified individual; 
specifying the stress state of each individual using the adjusted determination reference; and 
operating a stress state of the group based on the specified stress state of each individual.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balassanian in view of Kwak et al. (Kwak; US Pub No. 2018/0321700 A1).
 As per claim 8, Balassanian teaches the stress state evaluation apparatus according to claim 2.
Balassanian does not expressly teach wherein the first specification section specifies the non-stress state with the living body data which is acquired from the acquisition section while the individual is sleeping.
Kwak teaches wherein the first specification section specifies the non-stress state with the living body data which is acquired from the acquisition section while the individual is sleeping (paragraph [0068], line 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the sleep monitoring as taught by Kwak, since Kwak states in paragraph [0068] that such a modification would result in determining a user’s brain activity during a plurality of different emotions and activities.
As per claim 16, Balassanian teaches the stress state evaluation apparatus according to claim 15.
Balassanian does not expressly teach wherein the output section performs output to display the number of people in the stress state in the group.
Kwak teaches wherein the output section performs output to display (paragraph [0125]) the number of people in the stress state in the group (paragraph [0085], lines 9-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user analysis as taught by Kwak, since Kwak states in paragraph [0085] that such a modification would result in provide a control command to improve user comfort.
As per claim 17, Balassanian teaches the stress state evaluation apparatus according to claim 15.
Balassanian does not expressly teach wherein the output section performs output to display an intensity of the stress state in the group.
Kwak teaches wherein the output section performs output to display (paragraph [0125]) an intensity of the stress state in the group (paragraph [0085], lines 9-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user analysis as taught by Kwak, since Kwak states in paragraph [0085] that such a modification would result in provide a control command to improve user comfort.
As per claim 19, Balassanian teaches a stress state evaluation system comprising:
a detection device that… detects living body data (paragraph [0041]: measurement devices);
a server that is connected to the detection device (Fig. 4, Computer System 400, Data Source 402; paragraph [0072], lines 1-2); and
a display device that displays an output from the server (paragraph [0060]),
wherein the server includes
an acquisition section that acquires the living body data from the detection device (paragraph [0042], lines 5-10: weight, body fat percentage),
a first specification section that specifies a non-stress state of each individual based on the living body data acquired from the acquisition section (paragraph [0032], lines 5-8: baseline emotional/mental state; paragraph [0043]; paragraph [0049], lines 1 & 11-12: correlating emotional/mental state based on quantitative/influential data, i.e. sensed user weight and body fat percentage),
an adjustment section that adjusts a determination reference of a stress state of each individual based on the non-stress state of each individual acquired from the first specification section (paragraph [0032], lines 3-8: dynamically determine a user’s emotional/metal state based on a comparison to the user’s baseline emotional/mental state),
a second specification section that specifies the stress state of each individual using the determination reference adjusted by the adjustment section based on the living body data acquired from the acquisition section (paragraph [0109]),
an operation section that operates a stress state of the group based on the stress state, which is specified by the second specification section, of each individual (paragraph [0010], lines 1-5: a group; paragraph [0099], lines 9-11), and
an output section that outputs an operation result of the operation section to be displayed on the display device (paragraph [0060]; paragraph [0099], lines 9-11).
Balassanian does not expressly teach a detection device that is mounted on each individual included in a group.
Kwak teaches a detection device that is mounted on each individual included in a group (paragraph [0040], lines 2-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wearable device as taught by Kwak, since Kwak states in paragraph [0040] that such a modification would result in measuring a user’s biometric information.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Firminger et al. (US Pub No. 2010/0131471 A1): similar inventive concept
Jung et al. (US Pub No. 2009/0318773 A1): similar inventive concept



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684